Citation Nr: 9908426
Decision Date: 06/01/99	Archive Date: 09/09/99

DOCKET NO.  94-05 931      )           DATE MAR 26, 1999
       )
       )

On appeal from the Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Entitlement to reimbursement for or payment of unauthorized medical expenses rendered by
Penrose-St. Francis Healthcare System from August 21, 1992, to September 3, 1992.

(The issue of entitlement to an increased evaluation for heart disability is the subject of a
separate decision.)


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

James W. Loeb, Counsel


INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on appeal of a decision by the
Department of Veterans Affairs (VA) Medical Center in Denver, Colorado.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue of entitlement to
reimbursement for or payment of unauthorized medical expenses rendered by Penrose-St.
Francis Healthcare System from August 21, 1992, to September 3, 1992, has been obtained by
VA.

2.  The veteran is service-connected for heart disease.

3.  The hospitalization of the veteran at Penrose-St. Francis Healthcare System from August
21, 1992, to September 3, 1992, for his service-connected heart disability was necessitated by
a medical emergency; a VA or other Federal medical facility was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the medical expenses incurred in connection
with hospitalization and treatment of the veteran at Penrose-St. Francis Healthcare System
from August 21, 1992, to September 3, 1992, have been met.  38 U.S.C.A. §§ 1710, 1728,
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 17.120 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellants claim is well grounded within the meaning of
38 U.S.C.A. § 5107(a).  The Board is satisfied that all relevant facts have been properly
developed and that no further assistance to the appellant is required to comply with the duty
to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection was granted for heart disability prior to 1992.  The record reflects that the
veteran collapsed in his hotel room on a visit from Chicago on August 21, 1992.  When the
paramedics arrived, they found the veteran in ventricular fibrillation.  He was resuscitated and
brought to the emergency room of Penrose-St. Francis Hospital under the care of Christopher
N. Tulin, M.D.  Cardiac catheterization revealed significant coronary artery disease.  The
veteran underwent four-vessel coronary artery bypass surgery on August 28, 1992.  His
postoperative course was basically stable without complications.

According to a June 1993 statement from Dr. Tulin, the veteran was critically ill when he
arrived at Penrose-St. Francis Hospital on August 21, 1992, with unstable heart rhythm and
blood pressure.  Although the veteran was arousable, he had a depressed level of
consciousness.  He was intubated and placed on a mechanical ventilator and was not able to
communicate.  He underwent urgent coronary artery bypass surgery and recovered well.  Dr.
Tulin indicated that, during the time of the veteran's illness, he was not in full use of his
facilities because he was critically ill and required emergency treatment.  Dr. Tulin went on to
note that because of his illness, the veteran was unable to inform VA of his illness and Dr.
Tulin was unaware of the veterans eligibility for VA benefits.  Moreover, Dr. Tulin
concluded that even if he had been aware of the veterans eligibility, transporting the veteran
to the nearest VA facility capable of caring for him, which was 70 miles away, would have
been dangerous.

VA granted reimbursement or payment of medical expenses only for the first three days of
the veteran's hospitalization for his service-connected heart disability at Penrose-St. Francis
Hospital beginning on August 21, 1992.

38 U.S.C.A. § 1728 states, in pertinent part, that VA may pay to the organization making such
expenditure on behalf of the veteran the reasonable value of care or services rendered to a
veteran entitled to hospital care under Chapter 17 where (1) such care was rendered in a
medical emergency of such nature that delay would have been hazardous to life or health, (2)
care was rendered for a service-connected disability, and (3) VA or other Federal facilities
were not feasibly available, and an attempt to use them beforehand would not have been
reasonable, sound, wise, or practical.

Clearly, the treatment in question was for a service-connected disability in a medical
emergency of such nature that delay would have been hazardous to life or health. 

A determination as to whether VA or Federal medical facilities were feasibly available
ordinarily involves consideration of factors such as the urgency of the veteran's condition, the
relative distance to the closest VA or Federal medical facility, and the nature of the treatment
needed.  In this case, the nearest VA facility was approximately 70 miles away.  The veteran
had four-vessel coronary bypass graft surgery on August 28, 1992, which is a very serious
procedure, and while his recovery went well, the Board notes that Dr. Tulin indicated in June
1993 that transporting the veteran would have been dangerous.  Although it is unclear whether
Dr. Tulin was referring only to the veterans condition prior to the surgery, the Board
concludes that, based on the seriousness of his heart condition during hospitalization and the
significant distance to the closest VA facility, a VA or Federal medical facility was not
feasibly available and that an attempt by the veteran to use such a facility throughout his
hospitalization would not have been wise.  

In light of these circumstances, the Board concludes that payment or reimbursement of the
medical expenses incurred in connection with hospitalization and treatment of the veteran at
Penrose-St. Francis Hospital from August 21, 1992, to September 3, 1992, is warranted. 38
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

ORDER

Entitlement to payment or reimbursement for the cost of unauthorized medical services at
Penrose-St. Francis Hospital from August 21, 1992, to September 3, 1992, is granted.



             
       SHANE A. DURKIN 
       Member, Board of Veterans' Appeals
  Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in your appeal. 
This is the final decision for all issues either allowed, denied, or dismissed by the BVA in the
Order section of the decision.  A REMAND section may follow the Order, but a remand is
not a final decision.  The advice below only applies to issues that were allowed, denied, or
dismissed in the Order.

You need do nothing further if you are satisfied with the outcome of your appeal.  We will
return your file to your local VA office to implement the BVAs decision.  If you are not
satisfied with the BVAs decision on any or all of the issues allowed, denied, or dismissed,
you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA to reconsider its
decision by writing a letter to the BVA showing why you believe that the BVA committed an
obvious error of fact or law in its decision in your appeal, or showing that new and material
military service records have been discovered that are applicable to your appeal.  If the BVA
decided more than one issue, be sure to tell us which issues you want reconsidered.  Address
your letter to:  Director, Administrative Service (014), Board of Veterans Appeals, 810
Vermont Avenue, NW, Washington, DC 20420.  There is no time limit for filing a motion for
reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA decision follows a
Notice of Disagreement filed on or after November 18, 1988, you have the right to appeal it
to the United States Court of Veterans Appeals (the Court).  A Notice of Appeal must be filed
with the Court within 120 days from the date of mailing of the notice of the BVAs
decision.  The date of mailing is the date that appears on the face of the enclosed BVA
decision.  The Courts address is:  The United States Court of Veterans Appeals, 625 Indiana
Avenue, NW, Suite 900, Washington, DC 20004.  You may obtain information about the
form of the Notice of Appeal, the procedure by which you may file your Notice of Appeal
with the Court, the filing fee, and other matters covered by the Courts rules directly from
the Court.  You must also mail a copy of the Notice of Appeal to the VA General Counsel
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  However, this does not take the
place of the Notice of Appeal you must file with the Court.  Filing a copy of your Notice of
Appeal with the General Counsel, the Board, or any other VA office WILL NOT protect your
right of appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, you can also ask
your local VA Regional Office to reopen your claim.  To be successful in reopening your
claim, you must submit new and material evidence to that office.  VA may not consider
another claim on the same factual basis.
You can do one or any combination of the above three things, but filing a concurrent Notice
of Appeal with the Court and a motion for reconsideration with the Board may delay your
case because of jurisdictional conflicts.  You will still have time to appeal to the Court after
you file a motion for reconsideration with the Board if you file your motion promptly.  The
Court has held that if we receive your motion for reconsideration within 120 days from the
date we mailed you the enclosed decision you will still be able to file a Notice of Appeal with
the Court within a period of 120 days from the date that the Board mails you either notice
that it has denied your motion or notice of its decision on reconsideration.  If you file a
Notice of Appeal with the Court before you file a motion for reconsideration with the BVA,
the BVA will not be able to consider your motion without the Courts permission.
Representation before VA:  You may represent yourself in your claim before VA, including
the BVA, or you may appoint someone to represent you.  You may appoint an accredited
representative of an organization recognized by VA (a service organization), or another
individual whom you choose, to represent you in your claim.  These persons may not charge
you to represent you.  In the alternative, you may appoint an attorney-at-law or a VA
accredited agent to represent you.  These persons may charge you a fee for their services
under the following circumstances:  (1) you filed a notice of disagreement with respect to the
claim on or after November 18, 1988; (2) a final BVA decision was subsequently issued with
respect to that claim; and (3) you retained the attorney or accredited agent to represent you
within one year from the date of the final BVA decision on that claim.  An attorney or agent
can charge a reasonable fee without meeting these requirements for services provided after
October 9, 1992, in connection with a proceeding in a case arising out of a loan made,
guaranteed, or insured under Chapter 37 of title 38, United States Code.  In all VA cases, a
copy of any fee agreement between you and an attorney or accredited agent must be filed at
this address:  Office of the Chief Counsel (01C), Board of Veterans Appeals, 810 Vermont
Avenue, NW, Washington, DC 20420.  The BVA may review the fee agreement for
reasonableness on its own motion, or you or your attorney or accredited agent may file a
motion for the BVA to review the fee agreement for reasonableness at the same address at
which the agreement was filed.
Representation before the Court:  Information about representation before the Court may be
obtained by writing directly to the Court.  Upon request, the Court will provide you with a
state-by-state listing of persons admitted to practice before the Court who have indicated their
availability to represent appellants.

VA FORM
DEC 1997 (RS)        4597


